Citation Nr: 1545968	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-09 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected low back disability.

2.  Entitlement to a temporary total rating based on the need for convalescence following a September 21, 2010 lumbar disc surgery.


REPRESENTATION

Appellant represented by:	Cecilia R. Weld, Agent


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to September 1978 and from April 1980 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) the Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2011, the RO issued a rating decision that continued a 10 percent rating for lumbar strain and denied a temporary rating based on the need for convalescence following an open lumbar laminectomy, decompression, and fusion of L2-L3, L3-L4, and L4-L5 on September 21, 2010.

In a February 2012 written statement, the Veteran expressed his disagreement with that rating decision and reported that a rating greater than 10 percent was warranted as he had almost no flexion in his lumbar spine after his back surgery in 2010.  In January 2014, the RO issued a Statement of the Case (SOC) as to issue of entitlement to a rating in excess of 10 percent for lumbar strain but did not addressed the temporary total rating issue.

In a March 2014 substantive appeal, the Veteran's representative pointed out that the RO failed to issue an SOC addressing the issue of entitlement to a temporary total rating based on the Veteran's September 2010 surgery on the lumbar spine when he was service-connected for the lumbar spine condition.

The February 2012 statement was received well within the one year the Veteran had to appeal the December 2011 rating decision, and the Board construes it as a timely notice of disagreement (NOD) with regard to the temporary total rating issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issue of entitlement to a temporary total rating based on the need for convalescence following a September 21, 2010 lumbar disc surgery is on appeal, as listed on the title page of this decision.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claims to the AOJ so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.

The temporary total rating issue is inextricably intertwined with the increased rating issue on appeal, and it must be adjudicated prior to readjudication of the increased rating claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Additionally, the Board finds that the VA spine examination that was conducted in November 2011 for purposes of determining the current severity of the Veteran's service-connected lumbar spine disability was not adequate.  The November 2011 VA examination report noted that there was no functional limitation associated with the Veteran's service-connected lumbar strain although there was mild functional limitation associated with nonservice-connected lumbar spine degenerative disc disease (DDD), degenerative joint disease (DJD), and spinal stenosis.  The examiner stated that the currently reported symptomatology and findings on objective examination with limited range of motion were most likely than not related to nonservice-connected lumbar spine DDD, DJD, and spinal stenosis.  In a January 2014 addendum, another VA examiner reviewed the claims file and added that the Veteran's service-connected lumbar strain was an acute and transient condition and resolved without objective residual and no functional limitation.  It was further noted that on the other hand, the Veteran's nonservice-connected lumbar spine DDD, DJD, and spinal stenosis, which was not caused by or related to lumbar strain and was consistent with natural aging, was causing limitations.

However, the Board finds that the November 2011 and January 2014 VA examiners impermissibly limited the scope of the Veteran's service-connected lumbar spine disability only to his lumbar muscular strain based on a June 2010 VA spine examination, which mischaracterized the Veteran's service-connected lumbar spine disability as "lumbar spine muscular strain" and stated that the lumbar spine DDD with DJD was nonservice-connected.  Review of the record shows that this is not the case.  In a July 1996 rating decision, the RO implemented a June 1996 Board decision that granted service connection for a low back disorder.  The June 1996 Board decision granted service connection for the Veteran's currently diagnosed 'chronic lumbar syndrome,' which is not an acute and transitory condition and is not limited to muscular strain.  Concerning this, an October 1999 VA spine examination showed a diagnosis of chronic lumbar syndrome with evidence of disk disease at L4-5 with posterior protrusion with moderate impingement on the anterior aspect of the fecal sack.

The November 2011 VA examination, with the January 2014 addendum, was predicated on a false assumption that the Veteran's service-connected lumbar spine disability is limited to muscular strain.  The Board therefore concludes that the November 2011 VA examination is inadequate on which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 307.

Therefore, the Board deems it necessary to provide the Veteran with a new examination for an adequate evaluation of the current condition of his service-connected chronic lumbar syndrome.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated records from the VA Community-Based Outpatient Clinic (CBOC) in Panama City, Florida dated from August 2015 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected chronic lumbar syndrome.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

A clear rationale for all opinions and findings and a discussion of the facts and medical principles involved should be provided.

3.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to a temporary total rating based on the need for convalescence following a September 21, 2010 lumbar disc surgery.  38 C.F.R. § 19.26 (2014).  In the notice and SOC, remind the Veteran that a timely substantive appeal to the December 2011 rating decision to the extent they denied this issue must be filed if such issue is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects an appeal as to this issue, return this issue to the Board for appellate review.

4.  After completing the above, readjudicate the increased rating claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).	

